DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the head part" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RPC Bramlage GMBH (DE102007007402A1).
Regarding claims 1-3, RPC Bramlage GMBH (RPC) discloses a dispenser (1) for discharging flowable compounds such as liquid or pasty compounds, wherein said dispenser comprises a reservoir (20) for accommodating the compound and a dispensing pump (2 and 4), wherein the dispenser has a longitudinal axis (x), wherein the dispensing pump has an inflow channel and an outflow channel (29 and 31) and a pumping chamber (2), which is delimited by valves (3 and 6) on an inflow side and an outflow side, as well as a head piece (7), wherein the head piece has a dispensing opening (11), wherein a pumping part (4) is configured to be moved relative to a cup part (24) against an elastic force of a restoring device (22) in order to achieve a pumping stroke, wherein the head piece is motion-coupled with the pumping part (Fig. 1) such that a motion of the head piece from a completely depressed position to an attainable extension height corresponds to the pumping stroke, wherein a variable limiting device (8, 9, and 28) is provided for variably limiting the pumping stroke (par. 0004) and a change of the pumping stroke corresponds to a change of the extension height (par. 0004), wherein the cup part has a cup bottom (24) and a cup wall (10), 
Regarding claim 4, the restoring device repositions the head piece during a change of the pumping stroke from a smaller pumping stroke to a greater pumping stroke (Figs. 1, 2, 5, and 6).
Regarding claim 5, the limiting device consists of an adjusting part (9, 28), which in a first adjustment position allows a greater pumping stroke that in a second adjustment position.
Regarding claim 6, the adjusting part interacts with a stopping part (8), which is linearly guided on the adjusting part in the direction of the longitudinal axis of the dispenser.
Regarding claim 7, the stopping part interacts with the head piece in a threaded manner (par. 0006).
Regarding claim 8, the head piece is rotationally coupled with the adjusting part (par. 0004 and 0006).
Regarding claim 9, the adjusting part interacts with the cup part in a threaded manner (par. 0006).
Regarding claim 10, RPC discloses a dispenser (1) for discharging flowable compounds such as liquid or pasty compounds, wherein said dispenser comprises a reservoir (20) for accommodating the compound and a dispensing pump (2 and 4) with a modular design (Fig. 1), wherein the dispenser has a longitudinal axis (x), wherein the dispensing pump has an inflow channel and an outflow channel (bottom of 24 and top of 4) and a pumping chamber (2), which is delimited by valves (3 and 6) on the inflow side 9and the outflow side, as well as a head piece (7), wherein the head piece has a dispensing opening (11), wherein the dispensing pump is configured to be inserted into the reservoir and in the process connected to the reservoir by means of a snap-fit connection (Fig. 1, 2, 5, and 6), wherein the pumping chamber is formed by a piston (4) and a cup part (24), which has a cup bottom (24) and a cup wall (10), wherein the piston is accommodated in the cup part in a slidable manner in order to achieve a pumping stroke (Fig. 1), wherein the cup part has on its outer wall fastening formations for fastening interaction with an inner wall of the reservoir (Figs. 1, 2, 5, and 6), wherein the cup part with the fastening formations realized in an exchangeable manner in order to be adapted to different reservoirs (the cup part may be attached to any reservoir with corresponding fastening formations), wherein a fastening projection (8, 28) is provided on a radial cup wall of the cup part in order to fix a position of the dispensing pump in an installed state between the head piece and the reservoir, wherein a restoring device (22) arranged between the piston and the cup part and limiting devices (8, 9, 28) for limiting a restoring motion furthermore are provided, wherein said limiting devices come in contact with one another at a maximum pumping chamber volume, wherein the head part is configured to be attached to the dispensing pump in an exchangeable manner 
Regarding claim 11, the restoring device directly repositions the head piece due to an elastic pressing force during an adjustment from a smaller to a greater pumping stroke (Figs. 1, 2, 5, and 6), wherein an increased extension height is automatically adjusted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754